Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 08/23/2022; and IDS filed on 05/19/2022.
Claims 8, 12-13 have been amended.
Claims 1-20 are pending in the instant application.
Claims 3-4, 7, 10-11, 14, 17-18, 20 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-6, 8-9, 12-13, 15-16 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 5/469,797; 16/269,644 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-applications recite a method of preparing a gel for delivery to a target site of a patient, the method comprising: combining gellan gum, blue dye and water to form a pre-mixture; heating the pre-mixture at a temperature ranging from about 50°C to about 90°C, the pre-mixture comprising hydrated gellan gum; adding a first salt comprising a monovalent cation and a second salt comprising a divalent cation to the pre-mixture to form a mixture; introducing the mixture into a reservoir; heating the mixture at a temperature ranging from about 50°C to about 130°C while inside the reservoir; and cooling the mixture to room temperature to form the gel inside the reservoir; wherein the gel comprises 0.05 % to 0.5% gellan gum by weight with respect to the total weight of the gel; wherein the gel that has a continuous, three-dimensional structure extending across an entire cross-sectional dimension of the reservoir; and wherein the gel is biocompatible and injectable at room temperature from the reservoir through a needle to the target site (see 16/269,644 at claim 24).
The difference between instant application and the co-applications’ claims is that the co-applications claims include additional limitations.  Thus, the invention of the patent is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”, and, therefore, the application claims are not patentably distinct from the claims of the patent and are rejected on the ground of nonstatutory obviousness-type double patenting.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, 8-9, 12-13, 15-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUEVEDERM (Summary of safety and effectiveness data (2006); see IDS filed on 04/18/2022), PREFILLED SYRINGE STERILIZATION (http://www.drug-dev.com/Coatings/Back-Issues/PREFILLED-SYRINGE-STERILIZATION-NO2-Sterilization-772.aspx (2014), HUNTER et al (US 2006/0040894), and BENNETT et al (US 2011/0293692).
JEVEDERM, which is the same Juvederm® tissue filler disclosed in KIEHM1 below, discloses an injectable gel (see Section II), which is a homogenized gel (see pg. 1, section V) and is supplied in pre-filled disposable syringes (see pg. 1, section V), whci reads on introducing the composition into a reservoir, wherein the composition is comprised of hyaluronic acid (see pg. 1, section V), which reads on anionic polysaccharide gelling agent, such as hyaluronate (se pg. 2, section VII), which is hyaluronic acid and salt; in a physiological buffer (see pg. 1, section V), such as phosphate buffer saline (see pg. 11, under Devices), which has water and salt. Note, it’s obvious that this gel is int
JEVERDERM does not teach heating the composition inside the reservoir and allowing to cool; or adding a visible blue dye.
PREFILLED SYRINGE STERILIZATION teaches the prior art had known of current sterilization options for prefilled syringes include heating to about 121°C (see pg. 2), wherein prefilled syringes provide a cost-effective and user-friendly delivery system for administering in the sterile field of operating rooms (see pg. 2).
HUNTER teaches the prior art had known of using a dye or other coloring agent to enhance visualization of the composition of tissue fillers (see [0141]; [0144]), such as carotene and FDC dyes (see [0141]). Additional disclosures include: gauge of size 23 are known in the prior art (see [0223]).
BENNETT teaches the prior art had known of FDC Blue 1 (see [0109]), which is an FDC dye and would give a transparent blue in appearance.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate heating the composition inside the reservoir to about 121°C for sterilization and allowing to cool for use. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because this is one of the current methods for sterilizing pre-filled syringes and cooling when stored at room temperature.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a coloring agent/dye, such as FDC Blue 1. The person of ordinary skill in the art would have been motivated to make those modifications, because a coloring agent/dye would enhance visualization of the composition, and reasonably would have expected success because the prior art had already taught adding coloring agent to tissue filler compositions.

Claims 1-2, 5-6, 8-9, 12-13, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIEHM (US2014/0178512; herein after KIEHM1) in view of KIEHM et al (US 2015/0010603; hereinafter KIEHM2), JUEVEDERM (Summary of safety and effectiveness data (2006); see IDS filed on 04/18/2022), GUO et al (CN101658692; see IDS filed on 05/19/2022; wherein a better machine translation copy is provided), OLVEIRA et al (Gellan Gum Injectable Hydrogels for Cartilage Tissue Engineering Applications: In Vitro Studies and Preliminary In Vivo Evaluation. Tissue Engineering Part A.Jan 2010.343-353; herein after “OLIVEIRA1) in view of OLVEIRA et al (Gellan gum: A new biomaterial for cartilage tissue engineering applications. Journal of Biomedical Materials Research.  Volume 93A, Issue 3, June 2010. Pages 852–863; herein after “OLIVEIRA2”), LEE et al (Optimizing gelling parameters of gellan gum for fibrocartilage tissue engineering. Journal of Biomedical Materials Research.  Volume 98B, Issue 2 August 2011. Pages 238–245), PREFILLED SYRINGE STERILIZATION (http://www.drug-dev.com/Coatings/Back-Issues/PREFILLED-SYRINGE-STERILIZATION-NO2-Sterilization-772.aspx (2014), HUNTER et al (US 2006/0040894), and BENNETT et al (US 2011/0293692).
KIEHM1 teaches the prior art had known of using gels and beads as tissue fillers (see [0005]), wherein conventional fillers are viscous gel formulations and thus larger needles have to be used (see [0010]). Additional disclosures include: gellan (see [0011]), which is an anionic gelling agent, and crosslinking with a divalent cation, such as calcium (see [0014]), the filler is formed in situ (see [0012]), unlike the conventional method of producing the gel in vitro and then transfer to the region of the body to be treated (see [0005]); known gel fillers in the prior art include Juvederm® (see [0002]).
KIEHM1 does not teach details of making the gellan gel in vitro by the conventional method, such as introducing gellan gum, at least one salt, visible dye, and water into a reservoir, the mixture having a temperature of about 121°C, and allowing to cool to room temperature.
	KIEHM2, which is the same inventor as KIEHM1, claims gellan gum in bead form as a tissue filler composition and putting the composition into pre-filled syringes (see [0045]; [0127]).  Additional disclosures include: excipients can be added (see [0091]), such as carotene, which is a coloring agent/dye (see [0092]); needles and sterile glass (see [0126]); the prior art had used alginate and hyaluronic acid as fillers (see [0002]-[0004]), wherein the filler is injected below the dermis, thereby leaving no scar, rapidly restoring volume and application site and sustain the volume augmentation (see [0006]; [0104]; [0052]).
	JEVEDERM, which is the same Juvederm® tissue filler disclosed in KIEHM1, discloses an injectable gel (see Section II), which is a homogenized gel (see section V) and is supplied in pre-filled disposable syringes (see section V).
GUO teaches using viscous gellan gum as tissue filler (see abstract) in the conventional form as disclosed in KIEHM above. Note, KIEHM would not have attained a patent in view of GUO had already teaches using gellan gum made in the conventional viscous form.
OLIVEIRA1 teaches making an injectable gellan gum hydrogel composition for tissue engineering comprising of: mixing gellan gum, a salt such as CaCl2 (calcium chloride), and water, and heating the mixture at 90°C, then decreasing the temperature (see pg. 344, 2nd col) to room temperature to form a solid gel (see pg. 345, 1st col). Additional disclosures include: the gellan gum hydrogels were used as encapsulation agents and tissue engineering supports for human articular chondrocytes (see pg. 344, 2nd col), since the addition of chondrocytes would improve the cartilages at the site of injection.
	OLVEIRA2 teaches more background on the conventional mixture composition of gellan gum, water and divalent cation, such as calcium (see pg. 853), wherein the gelation is influenced by the nature and quantity of cations present in solution (see pg. 853). Additional disclosures include: homogenous dispersion (see pg. 854, 1st col); the solution forms a gel upon lowering of the temperature, such as during cooling (see abstract), wherein heating the composition would keep it in solution form when desired, such as filling a vial or a syringe; excellent heat resistance properties, lack of toxicity, which reads on toxin level of zero, and the ability to be used as an injectable (see pg. 853); the control of solution-gel transition at physiological temperature and pH renders this material the possibility to be used as an injectable system which is a highly recommended approach in several situations (see pg. 856, 2nd col).
	LEE teaches optimizing gellan gum used in tissue engineering by adjusting the amount of gellan gum and CaCl2, wherein increased gellan gum and CaCl2 increased gelling time, and increased gellan gum would increase viscosity (see abstract). Thus, one skilled in the art would be capable of adjusted to the desired gelling temperature and viscosity.
PREFILLED SYRINGE STERILIZATION teaches the prior art had known of current sterilization options for prefilled syringes include heating to about 121°C (see pg. 2), wherein prefilled syringes provide a cost-effective and user-friendly delivery system for administering in the sterile field of operating rooms (see pg. 2).
HUNTER teaches the prior art had known of using a dye or other coloring agent to enhance visualization of the composition of tissue fillers (see [0141]; [0144]), such as carotene and FDC dyes (see [0141]). Additional disclosures include: gauge of size 23 are known in the prior art (see [0223]).
BENNETT teaches the prior art had known of FDC Blue 1 (see [0109]), which is an FDC dye and would give a transparent blue in appearance.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate mixing gellan gum, a salt such as CaCl2 (calcium chloride), and water, and heating the mixture at least 90°C to solution form to be capable of filling the prefilled syringe, then decreasing the temperature to room temperature when making gellan gum hydrogel, which would maintain its shape because it’s a gel. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because it was the conventional method of making gellan gum hydrogel. Note, it would also have been obvious to increase heat to form a gellan gum solution so it can be easily placed in a syringe and then cooled to a gel for dermal filler injection.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate heating the composition to about 121°C for sterilization and still be able to fill the prefilled syringe because the gellan dermal filler is above 90°C and would be in solution form. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because this is one of the current methods for sterilizing pre-filled syringes.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a coloring agent, such as FDC Blue 1. The person of ordinary skill in the art would have been motivated to make those modifications, because a coloring agent would enhance visualization of the composition, and reasonably would have expected success because the prior art had already taught adding coloring agent to tissue filler compositions.

Claims 1-2, 5-6, 8-9, 12-13, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUO et al (CN101658692; see IDS filed on 05/19/2022; wherein a better machine translation copy is provided) in view of in view of HUNTER et al (US 2006/0040894) and PREFILLED SYRINGE STERILIZATION (http://www.drug-dev.com/Coatings/Back-Issues/PREFILLED-SYRINGE-STERILIZATION-NO2-Sterilization-772.aspx (2014).
GUO teaches a method of making a gel tissue filler comprised of: mixing gellan gum (see [0044]), which reads on polysaccharide; water (see [0044]), CaCl2 (see [0044]), which reads on salt; and packed as needed and sterilize by moist heat, which reads on autoclaving (see [0044]); cool to an appropriate temperature, the solution can form a gel and the gel can be heated again (see [0012]). Additional disclosures include: prior art had used hyaluronic acid as tissue filler (see [0009]); however, the prior hydrogel fillers are not able to transform into a solution state when heated and transform into a gel when cooled (see [0012; and [0045]), wherein the temperature of gelation point of the gellan gum composition can be adjusted, so that the composition can meet the ever-changing cosmetic or medical conditions; 30-gauge needle (see [0042]), which is smaller than a 23 gauge needle, wherein it would still have been obvious to use larger needle sizes commonly used in the prior art if one skilled in the art did not want to use the advantage of injecting in a solution state by heating the gel prior to injection; ampoules and syringe (see [0056]), which reads on reservoir.
	GUO does not teach adding a coloring agent or that autoclaving is done at 121°C.
	 HUNTER teaches a medical device, such as a pre-loaded syringe with a fine gauge needle (see [0180]) containing HA (hyaluronic acid; see [0180]) implant for dermal implant/fillers (see [0180]), wherein coloring agent may be added to enhance visualization (see [0141]), such as methylene blue (see [0141]), which would result in a blue appearance. Additional disclosures include: viscous formulation (see [0048]), such as Juvederm® used in soft tissue augmentation (see [0177]); plunger [0260]); fine needle, such as 23 gauge (see [0223]); sterilization (see [0142]), such as autoclaving (see [0142]).
PREFILLED SYRINGE STERILIZATION teaches the prior art had known of current sterilization options for prefilled syringes include heating to about 121°C (see pg. 2), wherein prefilled syringes provide a cost-effective and user-friendly delivery system for administering in the sterile field of operating rooms (see pg. 2).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a coloring agent, such as methylene blue. The person of ordinary skill in the art would have been motivated to make those modifications, because a coloring agent would enhance visualization of the composition, and reasonably would have expected success because the prior art had already taught add coloring agent to tissue filler compositions.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate autoclaving at 121°C. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because autoclaving is a common method for sterilizing medical devices.
Note, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using pre-loaded syringes. The person of ordinary skill in the art would have been motivated to make those modifications, because of ease of use, and reasonably would have expected success because the prior art had already used pre-loaded syringes for dermal fillers.

Response to Arguments
Applicant argues that PREFILLED SYRINGE STERILIZATION discloses that sterilization requiring exposure to elevated temperatures or damaging radiation may lead to degradation of the drug product or container closure materials and proposes an alternative procedure based on NO2 technology (see page 2 of 9). Other means of providing sterility known in the art include sterile filtration. Thus, based on the teachings in PREFILLED SYRINGE STERILIZATION one would have been advised regarding potential degradation in conjunction with heating the composition inside the reservoir to about 121 °C for sterilization.
The Examiner finds this argument unpersuasive, because sterilization by heat is the current sterilization options for prefilled syringes.
Applicant argues that JUVEDERM discloses that the gel therein is formed by crosslinking hyaluronic acid (HA), wherein this gel-forming process is remote from the claimed process wherein a gel is formed by allowing a mixture comprising a polysaccharide, a visible dye, at least one salt, and water to cool to a temperature below a heated temperature while inside a reservoir, wherein the gel is injectable at room temperature from the reservoir through a needle to a target site.
The Examiner finds this argument unpersuasive, because the scope of Applicant’s claims read on JUVEDERM’s teaching.
Applicant argues that notes that JUVEDERM discloses that JUVEDERM injectable gel is a sterile, biodegradable, non-pyrogenic, viscoelastic, clear, colorless, homogenized gel implant (see first page). Because JUVEDERM injectable gels are indicated for injection into the dermis for correction of facial wrinkles and folds, one of ordinary skill in the art would understand that JUVEDERM' S clear, colorless nature is desirable and would have been disincentivized from adding a dye to the gels, which could draw unwanted attention to the treated facial areas. Consequently, one or ordinary skill in the art not have been motivated to turn to HUNTER or BENNETT to incorporate dye into the composition of JEVEDERM.
The Examiner finds this argument unpersuasive, because HUNTER teaches a medical device, such as a pre-loaded syringe with a fine gauge needle (see [0180]) containing HA (hyaluronic acid; see [0180]) implant for dermal implant/fillers (see [0180]), wherein coloring agent may be added to enhance visualization (see [0141]), such as methylene blue (see [0141]), which would result in a blue appearance. It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a coloring agent, such as methylene blue. The person of ordinary skill in the art would have been motivated to make those modifications, because a coloring agent would enhance visualization of the composition, and reasonably would have expected success because the prior art had already taught add coloring agent to tissue filler compositions.
Applicant argues that no support is provided for the allegation that such a method is in any way "conventional" for gellan gel. There is no disclosure or suggestion in KIEHM1 of a method like that claimed wherein a gel is formed by allowing a mixture comprising a polysaccharide, a visible dye, at least one salt, and water to cool to a temperature below a heated temperature while inside a reservoir as claimed, much less wherein the gel formed in the reservoir is injectable at room temperature from the reservoir through a needle to the target site. Additionally, KIEHM2’s compositions are prepared by dropping the aqueous gellan gum solution into solutions comprising 200 mM of barium, calcium, copper and zinc, thereby performing spherical beads (see Examples 1-4). This is completely unlike the claimed invention wherein a gel is formed by allowing a mixture comprising a polysaccharide, a visible dye, at least one salt, and water to cool to a temperature below a heated temperature while inside a reservoir.
The Examiner finds this argument unpersuasive, because the conventional method is to make viscous gel, which is Applicant’s end product.
Applicant argues that OLIVIERA1 does describe a process in which a gellan gum
solution was progressively heated to 90°C and a CaCl2 solution was added, after which the temperature was decreased to 42°C and stabilized at this value for future use by constant stirring. Then chondrocytes cells were combined with this solution, and the solution allowed to rest at room temperature to form a solid gel from which discs were cut, and the discs were inserted into pockets that were subcutaneously created by dissection. OLIVIERA1 also observes that the solgel transition temperature of the solution was around 39°C, which enables the solution to be injected into the organism and gelate at the defect site once it stabilizes as a gel, upon cooling at body temperature. However, although OLIVIERA1 describes implantation of a gel and injection of a solution, OLIVIERA1 does not disclose or suggest a of a method like that claimed wherein a gel is formed by allowing a mixture comprising a polysaccharide, a visible dye, at least one salt, and water to cool to a temperature below a heated temperature while inside a reservoir, wherein the gel is injectable at room temperature from the reservoir through a needle to a target site. It is also seen from OLIVIERA2 that gellan-based hydrogels are strong gels (see page 859, col. 1). As in OLIVIERAI, the gels in OLIVIERA2 have a compression modulus at room temperature, which although not as great as human articular cartilage, is higher or within the range of values found for hydro gels used in similar cartilage regenerative approaches (see page 859, col. 2). In this regard, discs, membranes, fibers, particles, and scaffolds are produced in OLIVIERA2 (see page 861, col. 1). Thus, like KIEMI, KIEM2, JUVEDERM and OLIVIERAI, OLIVIERA2 does not does not disclose or suggest a of a method like that claimed wherein a gel is formed by allowing a mixture comprising a polysaccharide, a visible dye, at least one salt, and water to cool to a temperature below a heated temperature while inside a reservoir, wherein that gel is injectable at room temperature from the reservoir through a needle to a target site. It is further stated in the Office Action that LEE teaches optimizing gellan gum used in tissue engineering by adjusting the amount of gellan gum and CaCl2, wherein increased gellan gum and CaCl2 increased gelling time, and increased gellan gum would increase viscosity (citing abstract) and that one skilled in the art would thus be capable of adjustment to the desired gelling temperature and viscosity. Furthermore, it is stated in the Office Action that it would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate mixing gellan gum, a salt such as CaCl2 (calcium chloride), and water, and heating the mixture at least 90°C to solution form to be capable of filling the prefilled syringe, then decreasing the temperature to room temperature when making gellan gum hydro gel, which would maintain its shape because it's a gel. It is argued in the Office Action this is because the person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because "it was the conventional method of making gellan gum hydro gel."
	The Examiner finds these arguments unpersuasive, because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, as discussed in the rejection, in view to the references as the whole, the references teach Applicant’s invention.
	
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 05/19/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.







Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618